Title: Henry Clay to Thomas Jefferson, 8 September 1816
From: Clay, Henry,Stewart, Alvan
To: Jefferson, Thomas


          
            Dr sir
            Lexington 8th Sept. 1816
          
          Mr. Alvan Stewart, who will deliver to you this letter, being desirous of the honor of your acquaintance, and of visiting Monticello, has asked of me a letter of introduction. Altho’ I am sure, with his objects, it is altogether unnecessary, I have no hesitation in Soliciting your favorable reception of him. I comply the
			 more readily with his request as it affords me an opportunity of tendering to you assurances of my high respect and Consideration.
          H. Clay
        